Title: From George Washington to Brigadier General William Woodford, 25 November 1779
From: Washington, George
To: Woodford, William


        
          Dear Sir
          Head Quarters West point 25th Novr 1779
        
        Be pleased to inform me by return of the Express when the Division will certainly march from Haverstraw. Should Genl Poor have come up with his Brigade, you may take the short Road to Sufferans, as my only reason for desiring you to march by Kakeate was to avoid falling in with poor’s Brigade. Upon your arrival at Pompton be pleased to send an Officer forward to Genl Greene who is near Morris town, and desire him to inform you where you shall halt if he has not fixed upon the Ground

upon which you are to hut The Officer will meet you between Pompton & Morris—I earnestly request that the new Cloathes of the Men may be saved as much as possible when they are hutting. I am Dear Sir Y⟨our most Ob⟩t Servt.
      